05/11/2021


                                         OP 20-0410
                                                                                        Case Number: OP 20-0410

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        2021 MT 115


MIGUEL GARDIPEE,

               Petitioner,

         v.

JAMES SALMONSEN, Acting Warden,

               Respondent.


ORIGINAL PROCEEDING:                Petition for Writ of Habeas Corpus
                                    In and For the County of Cascade, Cause No. CDC-13-284
                                    Honorable Kenneth R. Neill, Presiding Judge


COUNSEL OF RECORD:

                For Petitioner:

                       Miguel Gardipee, Self-Represented, Deer Lodge, Montana

                For Respondent:

                       Austin Knudsen, Montana Attorney General, Damon Martin, Assistant
                       Attorney General, Helena, Montana

                       John W. Parker, Cascade County Attorney, Susan Weber, Chief Deputy
                       County Attorney, Great Falls, Montana


                                                  Submitted on Briefs: April 23, 2021

                                                             Decided: May 11, 2021


Filed:

                                  cir-641.—if
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion and Order of the Court.

¶1     Representing himself, Miguel Gardipee has filed a verified Petition for a Writ of

Habeas Corpus, challenging his 2014 conviction and sentence following his no contest plea

for sexual assault on a minor. In compliance with this Court’s August 18, 2020 Order, the

Assistant Attorney General for the State of Montana has filed a response, requesting that

Gardipee’s Petition be denied because he challenges his conviction and not his sentence.

                  PROCEDURAL AND FACTUAL BACKGROUND

¶2     The State provides Gardipee’s background, which we summarize here.                  In

June 2013, the State charged Gardipee with felony sexual abuse of children, pursuant to

§ 45-5-625(1)(h), MCA (2011), after Gardipee responded to an online ad and

“knowingly travel[ed] within, from, or to this state with the intention of meeting a child

under 16 years of age or a person the offender believe[d] to be a child under 16 years of

age in order to engage in sexual conduct, actual or simulated.” In April 2014, Gardipee

signed a Plea Agreement, in which he agreed to plead no contest1 in return for a

commitment to the Department of Corrections (DOC) for twenty-five years with ten years

suspended.2 In August 2014, Gardipee moved the District Court to withdraw his plea and

to proceed to trial; however, Gardipee later withdrew his motion.           Accordingly, in

September 2014, the District Court held a sentencing hearing and imposed a sentence of

twenty-five years to the Montana State Prison (MSP), with ten years suspended. The court


 1
   No contest and nolo contendere are used interchangeably.
 2
    Gardipee received an exception to the mandatory minimum sentence of 100 years, pursuant to
§ 45-5-625(4)(a)(i), MCA (2011), and he was sentenced as recommended in his plea agreement to
twenty-five years with ten suspended, under § 46-18-222(6), MCA.
                                          2
made Gardipee ineligible for parole until he completed MSP’s Sex Offender Treatment

Program (SOP) 1 and 2. Gardipee did not appeal or seek postconviction relief in the

District Court. Gardipee did apply for sentence review, and the Sentence Review Division

affirmed his sentence.

                              STANDARDS OF REVIEW

¶3     “The writ of habeas corpus is not available to attack the validity of the conviction

or sentence of a person who has been adjudged guilty of an offense in a court of record and

has exhausted the remedy of appeal.” Section 46-22-101(2), MCA. “[W]e recognize that

the current habeas corpus statute bars an individual . . . , who has been adjudged guilty of

an offense and has failed to appeal or has exhausted his remedy of appeal, to attack the

validity of his sentence.” Lott v. State, 2006 MT 279, ¶ 19, 334 Mont. 270, 150 P.3d 337.

“It is well established that a plea of guilty which is voluntarily and understandingly made

constitutes a waiver of nonjurisdictional defects and defenses, including claims of

constitutional violations which occurred prior to the plea.” Hagan v. State, 265 Mont. 31,

35, 873 P.2d 1385, 1387 (1994) (citing State v. Turcotte, 164 Mont. 426, 428, 524 P.2d 787,

788 (1974)).

                                      DISCUSSION

¶4     Gardipee argues that his sentence is illegal. Citing State v. Hansen, 2017 MT 280,

389 Mont. 299, 405 P.3d 625, he contends that his no contest plea to a sexual offense is

not valid. He further contends that his plea was induced by counsel’s ineffectiveness,

thereby raising an ineffectiveness assistance of counsel (IAC) claim. Gardipee states that

he was a victim of entrapment and that he never waived any of his constitutional rights.

                                         3
¶5     The State responds that Gardipee is procedurally barred from challenging his

conviction through Montana’s statute for habeas corpus relief, pursuant to

§ 46-22-101(2), MCA, and that Gardipee cannot demonstrate a facially invalid sentence

even under the exception put forth in Lott, ¶¶ 21-22. The State explains that Gardipee does

not dispute that his sentence of twenty-five years with ten suspended is a legal sentence for

sexual abuse of children and contends that Gardipee’s claims are an attack on the validity

of his conviction, not his sentence. Because Gardipee’s claims are an attack on his

conviction and not his sentence, he has made his claims too late, some six years after his

conviction, and can no longer seek relief through a direct appeal or a petition for

postconviction relief in District Court.      See Hardin v. State, 2006 MT 272, ¶ 16,

334 Mont. 204, 146 P.3d 746. The State distinguishes Lott, arguing Lott was challenging

a facially invalid sentence in a petition for habeas corpus relief; in contrast, Gardipee’s

claims relate to his conviction and not an invalid sentence. Finally, the State argues the

limited “record also establishes that the plea agreement was favorable to Gardipee, and he

received a significant benefit from the plea agreement since he faced the potential

[outcome] of a 100-year sentence.”

¶6     The State correctly distinguishes that Gardipee is not challenging his sentence, but

his conviction. The State asks that Hansen and Hardin, the case upon which Hansen was

based, be overruled to the extent that the sentence is deemed illegal because of an invalid

plea. Hansen, ¶ 10; Hardin, ¶ 15. We agree that our failure to distinguish between an

alleged error in a defendant’s conviction from an error rendering a sentence illegal, as we



                                          4
failed to do in both Hansen and Hardin, is problematic. We take this opportunity to clarify

our precedent.

¶7     Hardin involved an appeal from a district court’s denial of Hardin’s request for

postconviction relief. Hardin argued the District Court had no authority to accept his plea

of nolo contendere to sexual intercourse without consent because of the prohibitions

contained in § 46-12-204(4), MCA, (“The court may not accept a plea of nolo contendere

in a case involving a sexual offense[.]”). Hardin characterized his claim as jurisdictional,

arguing “the court lacked jurisdiction to accept a nolo contendere plea and render a

sentence based on that plea.” Hardin, ¶ 14. We stated that

       Hardin is confusing statutory error with the power or capacity of the court to
       accept a plea or impose a sentence. Hardin’s assertion that the District Court
       lacked jurisdiction to accept the plea and impose the sentence he received is
       “more accurately characterized as a claim that his sentence was illegal as
       exceeding statutory authority.”

Hardin, ¶ 15 (quoting Pena v. State, 2004 MT 293, ¶ 24, 323 Mont. 347, 100 P.3d 154).

We explained that “[a] challenge to the legality of a sentence can be raised on direct

appeal.” Hardin, ¶ 16 (citing Pena, ¶¶ 36-37). Because Hardin’s claim should have been

raised on direct appeal, he was procedurally barred from bringing it in a petition for

postconviction relief. Section 46-21-105(2), MCA; Hardin, ¶ 16. In Hardin, this Court

did not address whether a no contest plea for a sexual offense could be asserted in a

habeas corpus petition; however, our conclusion in Hardin that the challenge being made

was to the legality of a sentence suggests that relief could potentially be obtained through

habeas corpus.



                                         5
¶8     Hansen relied, in part, on Hardin to conclude that the same alleged defect in the

plea and conviction, entering a no contest plea to a sexual assault, resulted in an illegal

sentence. However, in contrast to Hardin, Hansen’s challenge was raised on direct appeal

and Hansen had not objected to the sentence at the time the district court imposed his

sentence. Hansen, ¶ 11. We acknowledged, relying on State v. Lenihan, 184 Mont. 338,

602 P.2d 997 (1979), that an illegal sentence could be challenged at any time and identified

the issue as whether the court erred “by accepting Hansen’s no contest plea to the charge

of sexual assault, and imposing a sentence based upon that plea[.]” Hansen, ¶ 7. We held

that the “entry of the no contest plea to sexual assault was an explicit violation of

§ 46-12-204(4), MCA.” Hansen, ¶ 10. We erred, however, in concluding that an invalid

plea results in an illegal sentence; more particularly, when we concluded “that Hansen’s

sentence, imposed upon his no contest plea, is illegal for exceeding a district court’s

statutory authority. See Hardin, ¶ 15.” Hansen, ¶ 10. This conclusion was in error

because, while the District Court erred in accepting Hansen’s nolo contendere plea to a

sexual offense, the error related to his conviction and Hansen made no objection to the

District Court. Hansen’s objection to his conviction was not preserved for appeal.

¶9     Hansen and Hardin were unique procedurally and stand in contrast to our precedent

distinguishing between an illegal sentence and an invalid plea. A claim that a plea is invalid

because § 46-12-204(4), MCA, prohibits a court from accepting a no contest plea in a case

involving a sexual offense, is a claim challenging the conviction. Gardipee’s claim

challenging the validity of his conviction is waived because he failed to object in the trial

court. Conversely, a claim challenging the legality of a sentence may always be raised,

                                          6
despite it not having been raised in the trial court. However, Gardipee’s sentence is within

the legal range for sexual abuse of children and is, therefore, a legal sentence.

¶10    To the extent that Hansen and Hardin fail to distinguish between an illegal sentence

and an invalid plea, they are overruled.

                                      CONCLUSION

¶11    Gardipee has not demonstrated that he is entitled to habeas corpus relief. Lott, ¶ 19.

His alleged error is a defective plea and not an illegal sentence. By failing to raise the

alleged error in his conviction on direct appeal, he has waived his claim.

       DATED this 11th day of May, 2021.


                                                  /S/ LAURIE McKINNON


We concur:

/S/ MIKE McGRATH
/S/ INGRID GUSTAFSON
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR




                                           7